Title: To Thomas Jefferson from Samuel J. Cabell, 19 February 1803
From: Cabell, Samuel J.
To: Jefferson, Thomas


          
            Dear Sir
            Feby. 19h. 1803
          
          It is with the utmost difficulty that I can prevail upon myself to make application to you for the appointment to office of any person, however dear to me, as my confidence in your wisdom and Patriotism is so great, as to impress me with the most satisfactory belief, that your circumspection will ever produce the best selection of Characters—
          
          yet under my present impressions, I can not forego recommending to your attention. Col. Greene, the present Member of Congress from the Mississippi Territory, as a Gentleman well and ably qualified to discharge the duties of a Brigadier General in case you should deem one proper therefor—indeed, Sir, I conceive that his address and Talents united with his Zealous and firm Republican principles peculiarly mark him out as a character by far the best fitted to fill that Station of any person within that Territory that has come within my notice—which concludes me with the highest consideration
          Dear Sir yours truly
          
            Sam: J Cabell
          
        